Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.         The drawings filed on April 29, 2019 are accepted by the Examiner.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
4.	The Specification has been amended as follows:
In the Specification at paragraph [0001] U.S. Patent No. 10,313,361 has been inserted after “October 14, 2015”.
Allowable Subject Matter
5.         Claims 23-44 are allowed.  The claims have been renumbered 1-22.  

REASONS FOR ALLOWANCE
6.         The following is a statement of reasons for the indication of allowable subject matter:
     The prior art of record, Thiesson et al., (Publication No. 2009/0259679), teaches parsimonious representation of large sets of multi-resolution value-item lists.  A hierarchical data structure associated with the lists and conditioning variables is learnt while exploiting both 
     Next, the prior art of record, Maslennikov et al. (“A Multi-Resolution Framework for Information Extraction from Free Text”, Proceedings of the 45th Annual Meeting of the Association of Computational Linguistics, pages 592-599, 2007), teaches information extraction is the task of identifying information in texts and converting it into a predefined format.  Applying discourse relations to supplement dependency relations in a multi-resolution framework for Information Extraction (IE).
     Finally, the prior art of record does not render obvious to one ordinarily skilled in the art at the time of applicant’s invention nor anticipate the combination of claimed elements including “determine, if a subset of bitsets in the dataset corresponds to a first feature group consisting essentially of the respective sets of feature subsets associated with the set of resolution layers corresponding to the first resolution level, that a first information unit corresponding to the first resolution level is associated with the dataset; and otherwise determine that the first information unit corresponding to the first resolution level is not associated with the dataset” as recited in independent claim 23.
     As per claim 30, the prior art of record does not render obvious to one ordinarily skilled in the art at the time of applicant’s invention nor anticipate the combination of claimed elements including “identify from the set of bitsets of the dataset a first subset of bitsets corresponding to a first subgroup of features selected from the first feature group”.
     As per claim 34, the prior art of record does not render obvious to one ordinarily skilled in the art at the time of applicant’s invention nor anticipate the combination of claimed elements including “divide the set of features into a plurality of subsets, each subset being associated with 
     As per claim 38, the prior art of record does not render obvious to one ordinarily skilled in the art at the time of applicant’s invention nor anticipate the combination of claimed elements including “partition the ordered spectrum into a set of resolution layers, each resolution layer comprising a subset of information units and the set of features associated with each one of the subset of information units”.
     The remaining claims are dependent claims, thus these claims are patently distinct over the art of record for at least the above reasons.
     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a.  Calic et al. teaches a multiresolution technique for video indexing and retrieval (IEEE, pages 952-955, 2002);.
8.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERYL LEWIS whose telephone number is (571) 272-4113.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHERYL LEWIS/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        September 11, 2021